Citation Nr: 1724693	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-19 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine. 

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran's spouse and daughter



ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1969 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) from February 2012 and January 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In December 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

While further delay is regrettable, the Board finds further development is necessary before adjudicating the Veteran's claims. 

Cervical Spine

The Veteran initiated a claim for service connection for degenerative disc disease (DDD) of the cervical spine, which he claims originated during his active duty service.  However, he has not been afforded a VA examination of his cervical spine.  

The Board notes VA must provide a medical examination or obtain medical opinion when there are (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

A review of the medical records reveals diagnoses of DDD, cervical radiculopathy, cervical spondylosis, and cervical subluxation.  The medical records also document the Veteran's continuous complaints of neck pain.  As such, the Board finds the medical evidence competent to satisfy the first requirement.  

During his December 2016 Board hearing, the Veteran recounted two incidents, which he claimed caused his cervical back condition.  The first incident, the Veteran asserted, occurred while he was serving in Vietnam.  He stated he was driving a truck in a convoy when enemy fire hit his truck and he was ejected from the vehicle and landed on his back.  The Veteran then stated he was unconscious and awoke aboard a Navy ship, where he was told he was extracted after the attack.  The second incident occurred at the now closed El Toro air base in California.  The Veteran reported falling out of a vehicle and landing on his back during a maneuvers exercise.  The Veteran also indicated the military records documenting these incidents have been lost twice.  In support of this assertion the Veteran proffered correspondence addressed to him notifying him of the missing records.  However, the Veteran's form DD-214 confirms that his MOS was vehicle operator.  Further, the Veteran is competent to report incidents he experienced, particularly those incidents which occurred in a combat zone.  As such, the Veteran's statements meet the second prong of analysis. 

The Veteran testified at his Board hearing he began experiencing neck pain after the above-noted incidents.  The Veteran also denied any intervening incidents after service which would have caused his cervical spine condition.  As this is a low threshold, the Board finds the Veteran's statements meet the third requirement.  

Despite the evidence above, the Board finds there is insufficient competent medical evidence on which to adjudicate the claim.  As such, a remand for a VA examination is warranted. 

Missing Records

Additionally, the Veteran and his representative identified several missing records during his Board hearing.  First, the Veteran indicated he received treatment for his PTSD at the La Jolla VA medical center (VAMC) in San Diego, California.  However, treatment records from 2013 to 2016 were missing from the record.  While the Veteran provided some treatment records form the San Diego VAMC, the records do not cover the entire time period identified at the hearing.  

Second, the Veteran stated he has received social security disability benefits since 2010.  He reported the disability for which he was receiving benefits was his back.  However, records from the social security administration are absent from the record.  Thus, the AOJ should undertake the appropriate development to procure those records.

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities, as well as treatment records from the San Diego VAMC covering the period from 2013 to 2016.  Disability records from the social security administration must also be obtained.  If the above-noted records do not exist, or additional attempts to obtain these records would be futile, the record should be annotated to reflect such, to specifically include a formal finding of unavailability, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

2.  The Veteran should be afforded a VA examination to assess his cervical spine condition.  The claims folder should be made available to the examiner for review before the examination.  Based on a review of the Veteran's pertinent history, the Veteran's statements, and the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's cervical spine condition originated in service or is otherwise etiologically related to service, to include as being consequentially related to his reports of being ejected from a vehicle on two separate occasions, in which he landed on his back.    

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he/she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Undertake any other development determined to be warranted.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




